DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 06/06/2022 claims, is as follows: Claims 11-13 and 16-17 have been amended; Claims 14-15 and 18 have been withdrawn; claims 1-10 have been canceled; and Claims 11-18 are pending. 

Claim Objections
Claims 11-13 and 16-17 are objected to because of the following informalities:  
In claim 11:
The phrase “ ‘V’ shape annular groove” in line 26 should be read “ ‘V’ shaped annular groove” (similarly applying to other instances of the phrase recited in claim 11 and the dependent claims). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 11:
The limitation “said 'V' shape annular groove is narrowing from the injection side of the perimetrical rim towards the extraction side of the perimetrical rim in the form of the 'V' shape walls to correspond to the shape of the circular leading sealing edge of the truncated-cone-shaped enclosing member” recited in lines 27-30 is not supported in the originally-filed specification, therefore constitutes a new matter. On p. 05 lines 17-20 of the originally-filed specification only states that “The narrowing of the annular groove and the shape of the leading sealing edge of the enclosing member are configured and orientated in such a way that, in the operative position, the leading sealing edge of the enclosing member contacts and then compresses the walls delimiting the groove”. There is no support that the ‘V” shape annular groove corresponds to the shape of the circular leading edge (emphasis added). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Doglioni (US 20150201792, newly cited) and Yoakim (US 20060110507, previously cited)
Regarding Claim 11, Doglioni discloses a unit for preparing infusions (brewing device) (para. 0045), comprising: 
a capsule (capsule 1) (fig. 1) including: 
a truncated cup-shaped main body (body 3) having a sloped side wall (lateral wall 5), an upper base (inlet wall 4) and an open lower base (outlet wall 7) (para. 0045; fig. 2), 
a lid (foil 7) for closing said open lower base and forming an inner chamber with said main body in which there is contained an infusion product (beverage) (para. 0045), 
a perimetrical rim (rim 6) projecting outwardly from said open lower base (outlet wall 7) and having an injection side and an extraction side (annotated fig. 2), and 
a sealing member (sealing member 12), provided on said injection side of said perimetrical rim (rim 6) (para. 0047; figs. 10-11); and
a device (housing) (para. 0003) for preparing infusions including: 
an enclosing member (receptacle comprising first and second part 2A, 2B respectively) configured to receive said capsule (capsule 1) by having a circular leading sealing edge (first part 2A) having a shape to correspond to a shape of the sealing member (sealing member 12) (it is noted the first part 2A has a leading edge 9 that is flat which corresponds to the shape of a surface of sealing member 12, fig. 11), said device (housing) being configured to prepare an infusion, among the infusions, by causing a liquid to pass under pressure through said inner chamber (para. 0002-0003), said circular leading sealing edge (first part 2A) having an annular cross section defining an inner diameter and an outer diameter (annotated fig. 10), 
wherein said unit (brewing device) has a rest position in which said circular leading sealing edge (first part 2A) is remote from said sealing member (sealing member 12) and an operative position in which said circular leading sealing edge (first part 2A) is compressed against said sealing member (sealing member 12) to provide fluid tightness during the preparation of said infusion (para. 0045), 
wherein said sealing member (sealing member 12) of the capsule (capsule 1) includes, 
an annular groove (annotated fig. 11) surrounding the main body (body 3), the annular groove formed by said sloped side wall of said main body (side of lateral wall 5) and a sloped remote wall (surface 12A of sealing member 12) extending from said sloped side wall of said main body to form 'V' shape walls delimiting the annular groove as a 'V' shape annular groove (para. 0058 and 0061; figs. 10-11), 
so that said 'V' shape annular groove (annotated fig. 11) is narrowing from the injection side of the 2Serial No. 16/067,320 perimetrical rim towards the extraction side of the perimetrical rim in the form of the 'V' shape walls to correspond to the shape of the circular leading sealing edge of the truncated-cone-shaped enclosing member (first part 2A) to allow for insertion of the circular leading edge of the truncated-cone-shaped enclosing member into the 'V' shape annular groove (it is noted that the ‘V’ shape annular groove has at least a surface that is flat that corresponds to at least a surface of the first part 2A; fig. 11), 
the sloped side wall of the main body (side of lateral wall 5) forming the 'V' shape slopes at an angle relative to said main axis (axis A-A), 
the sloped remote wall (surface 12A of sealing member 12) forming the 'V' shape slopes at an angle relative to a main axis of the truncated cup-shaped main body (axis A-A of body 3) , and 
the 'V' shape annular groove (annotated fig. 11) has a maximum height between measured from a lowest point of the extraction side on the perimetrical rim to top of the sloped remote wall and a depth measured from the top of the sloped remote wall to a floor of the 'V' shape annular groove (fig. 11), 
the circular leading edge of the enclosing member (first part 2A of receptacle) has an inner diameter and an outer diameter (fig. 10), 
the floor of the 'V' shape annular groove (annotated fig. 11) defines a floor (annotated fig. 11) diameter that is greater than said inner diameter of the circular leading edge of the enclosing member and smaller than said outer diameter of the circular leading edge of the enclosing member (first part 2A of receptacle) (figs. 10-11),
wherein said 'V' shape annular groove (annotated fig. 11) is configured so that, in the operative position, said circular leading edge (first part 2A) contacts both of the sloped side wall of the main body (side of lateral wall 5) and the sloped remote wall (surface 12A of sealing member 12) of the 'V' shape annular groove when inserted in said 'V' shape annular groove (annotated fig. 11) and be sealingly compressed simultaneously against said sloped side wall of said main body and against the sloped remote wall of the 'V' shape annular groove (figs. 10-11) (para. 0058, 0061, and 0063; figs. 10-11).



[AltContent: textbox (Injection side)][AltContent: arrow][AltContent: textbox (Extraction side)][AltContent: arrow]
    PNG
    media_image1.png
    427
    385
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    470
    618
    media_image2.png
    Greyscale

[AltContent: textbox (Inner diameter)]
[AltContent: textbox (outer diameter)]

[AltContent: textbox (floor)][AltContent: arrow][AltContent: textbox (‘V’ shape annular groove)][AltContent: arrow]
    PNG
    media_image3.png
    450
    610
    media_image3.png
    Greyscale

Doglioni does not disclose:
a truncated cup-shaped main body, wherein:
the sloped side wall of the main body forming the ‘V’ shape slopes at an angle between 140 and 17.50 relative to said main axis, 
the sloped remote wall forming the ‘V’ shape slopes at an angle between 150 and 450 relative to the main axis of the truncated cup-shaped main body,
the 'V' shape annular groove has a maximum height between 0.8mm and 3mm measured from a lowest point of the extraction side on the perimetrical rim to top of the sloped remote wall and a depth between 0.5mm and 1.5 mm measured from the top of the sloped remote wall to a floor of the 'V' shape annular groove, and
the circular leading edge of the enclosing member has an inner diameter between 29.8 and 30.4 mm and an outer diameter between 30.6 and 32 mm. 
However, Yoakim discloses a unit (extraction system, para. 0029; figs. 10-12) for preparing infusions, comprising a truncated-cone-shaped enclosing member (enclosing member 9) configured to receive said capsule (capsule 1).  

    PNG
    media_image4.png
    663
    436
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the Doglioni’s enclosing member with the truncated-cone-shaped enclosing member as taught by Yoakim to enclose the capsule that has the truncated cup-shaped main body, in order to ensure the shape of the enclosing member corresponds to the shape of the capsule. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that the angle of sloped side wall and sloped remote wall of the main body relative to the main axis, height and depth of ‘V” shape annular groove, and and inner and outer diameter of the circular leading edge of the enclosing member are merely design choice, in order to achieve sealing effect between the sealing member of the capsule and the enclosing member (para. 0057-0058 of Doglioni). 

Regarding Claim 12, Doglioni discloses the unit for preparing infusions (brewing device), wherein said capsule (capsule 1) has a guide area on said sloped side wall of the main body (side of lateral wall 5) extending from the floor of said 'V' shape annular groove (annotated fig. 11) to at least one third of the height of said capsule (it is noted the lateral wall 5 guides the capsule into the enclosing member).  

Regarding Claim 13, Yoakim discloses the unit (extraction system), wherein an inner wall of said enclosing member (enclosing member 9) and the sloped side wall of the main body of said capsule (sidewall 7 of capsule 1) have mating shapes in said guide area (fig. 10).  
Regarding Claim 16, Doglioni discloses the unit for preparing infusions (brewing device), wherein said 'V' shape annular groove (annotated fig. 11 of claim 11) narrows from said injection side towards said extraction side asymmetrically (fig. 11).
  
Regarding Claim 17, Doglioni discloses the unit for preparing infusions (brewing device), wherein the angle of the sloped side wall of said main body (side of lateral wall 5) relative to said main axis is smaller than the angle of said remote wall relative (surface 12A of sealing member 12) to said main axis to cause the asymmetrically narrowed 'V' shape annular groove (fig. 11).

Response to Argument
Applicant's arguments filed on 06/06/2022 have been considered but are considered moot in view of a new ground of rejections necessitated by the amendments. The new ground of rejections is presented in the present Office Action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20160075506-A1 to Chapman; Andrew
US-20150208852-A1 to Doglioni Majer; Luca
US-20150353274-A1 to Bisio; Stefano
US-20170326617-A1 to Shabudin; Esak
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761